Title: To Thomas Jefferson from Bernard Peyton, 24 February 1826
From: Peyton, Bernard
To: Jefferson, Thomas

Dear Sir, Richd 24 Feby 1826Your esteemd favor of the 21st is to hand, & contents observd.The dfts: you intend to draw shall be duly honor’d when presented.I am glad to hear you are recruiting again in health & stength—the approach of spring weather will I trust be beneficial to you.I suppose Jefferson will be down soon to arrange the scheme of your lottery, the sooner the better, as many tickets might be sold to the members of Assembly before they depart.With great respect Dr SirYours very TrulyBernard Peyton